Citation Nr: 0203370	
Decision Date: 04/12/02    Archive Date: 04/18/02

DOCKET NO.  96-40 587	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel




INTRODUCTION

The veteran had active service from August 1960 to August 
1964.  He died in December 1994; the appellant is his 
surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), located in 
Providence, Rhode Island.  The appellant withdrew her request 
for a hearing before a Member of the Board and instead 
appeared for a personal hearing before an RO Hearing Officer; 
a transcript of that hearing is associated with the claims 
file.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the appeal have been obtained.

2.  Service connection was not in effect for any disability 
at the time of the veteran's death in December 1994.  

3.  The veteran's death was due to the effects of 
adenocarcinoma of the lung with metastases.

4.  The veteran did not serve in the Republic of Vietnam or 
in the waters offshore of the Republic of Vietnam; he was not 
exposed to Agent Orange during service.

5.  Adenocarcinoma of the lung was not present in service or 
manifested within one year of the veteran's discharge from 
service.

6.  Adenocarcinoma of the lung was not etiologically related 
to the veteran's military service.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence must show that a 
disability incurred in or aggravated by service either 
caused, or contributed substantially or materially to the 
veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

To establish entitlement to service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2001); 38 C.F.R. § 3.303 (2001).  

Where a veteran served for at least 90 days during a period 
of war, and a malignant tumor becomes manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 
3.309(a) (2001).  

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted on a presumptive basis for 
certain diseases, including respiratory cancer, manifested in 
a veteran who had active military, naval, or air service, 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, in the Republic of Vietnam, including the waters 
offshore and other locations if the conditions of service 
involved duty or visitation in Vietnam.  A veteran with one 
of the specified diseases, including respiratory cancer, 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The respiratory cancer must have become 
manifest to a degree of 10 percent or more within 30 years, 
after the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air 
service.  The last date on which such a veteran shall be 
presumed to have been exposed to an herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  38 U.S.C.A. § 1116 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.307, 3.309(e), 3.313 (2001).  

The law has since been revised to provide a presumption of 
herbicide exposure for veterans with the above service but 
without a presumptive disease and to expand the presumptive 
period for respiratory cancers to anytime after service.  
Veterans Education and Benefits Expansion Act of 2001; Pub. 
L. No. 107-103, Title II, § 201, 115 Stat. 987, 988 (2001) 
(to be codified at 38 U.S.C. § 1116).  The Board notes that 
for the reasons discussed below, these changes are of no 
significance in this case.

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  VA's Manual 21-1, Part VI, 
para. 7.21 (October 3, 1997) contains guidelines for the 
development of asbestos exposure cases.  Part (a) in essence 
acknowledges that inhalation of asbestos fibers can result in 
fibrosis and tumors, and produce pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of the pleura and 
peritoneum, and cancer of the lung, gastrointestinal tract, 
larynx, pharynx and urogenital system (except the prostate), 
with the most common resulting disease being interstitial 
pulmonary fibrosis (asbestosis).  Also noted is the increased 
risk of bronchial cancer in individuals who smoke cigarettes 
and have had prior asbestos exposure.

VA's Manual 21-1, Part VI, para. 7.21(b) (October 3, 1997) 
pertains to occupational exposure, and acknowledges that high 
exposure to asbestos and a high prevalence of disease have 
been noted in insulation and shipyard workers.  Noted is that 
the latent period varies from 10-to-45 or more years between 
first exposure and development of disease.  Also of 
significance is that the exposure to asbestos may be brief 
(as little as a month or two) or indirect (bystander 
disease).  VA's Manual 21-1, Part VI, para. 7.21(c) (October 
3, 1997) provides that the clinical diagnosis of asbestosis 
requires a history of exposure and radiographic evidence of 
parenchymal lung disease.

VA's Manual 21-1, Part VI, para. 7.21(d) (October 3, 1997) 
provides that VA must determine whether military records 
demonstrate evidence of asbestos exposure in service; whether 
there is pre-service and/or post-service evidence of 
occupational or other asbestos exposure; and then make a 
determination as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the 
latency and exposure information pertinent to the veteran.  
See also VAOPGCPREC 4-2000 (April 13, 2000), published at 65 
Fed Reg. 33422 (2000); Ashford v. Brown, 10 Vet. App. 120, 
123-24 (1997).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  
38 U.S.C.A. § 5107(a) (West Supp. 2001).  The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b) (West Supp. 2001).

Factual Background

The record reflects that the veteran died in December 1994 
from the effects of adenocarcinoma of the lung with 
metastases.  At the time of the veteran's death, service 
connection was in effect for no disability.

Service records reflect the veteran served with the United 
States Navy from August 1960 to August 1964.  He was an 
aviation machinist's mate assigned to several different 
squadrons and was at one point stationed in Oceana, Virginia.  
Service medical records are negative for any complaint, 
abnormal finding or diagnosis pertaining to the veteran's 
lungs.  The report of examination for discharge, dated in 
August 1964, shows that the veteran's lungs and chest were 
found to be normal.  

Private medical records dated from 1987 to 1992 include note 
that the veteran was treated in September 1988 for a cough 
productive of yellow sputum.

Records from Miriam Hospital dated in December 1992 note that 
the veteran incurred a subdural hematoma in 1988.  He was 
admitted for hospitalization in December 1992 with complaints 
of headaches and difficulty with actions such as writing and 
walking.  His lungs were clear to auscultation at the time of 
admission.  During hospitalization a cerebellar mass was 
found, felt to be secondary to a recently discovered lung 
lesion.  Computerized tomography revealed a right apex lung 
mass without evidence of other adenopathy, pleural effusion 
or other lung mass.  

Subsequent private medical records and statements show that a 
diagnosis of adenocarcinoma of the lung with metastases was 
established.  

The appellant submitted documents from the World Health 
Organization and International Agency for Research on Cancer, 
which, in part, set out that most cancers induced by tobacco 
smoke are squamous-cell carcinomas.  Other submitted 
information includes a listing of exposures that are, or are 
possibly, carcinogenic, to include Benzene, paints, dyes, 
solvents, degreasing agents, engine exhaust, asbestos, 
gasoline and diesel fuel and exhaust.

A letter from the Agent Orange Veteran Payment Program 
indicates the appellant was not eligible for benefits as the 
veteran was not shown to have served in or near Vietnam 
during the period January 1, 1961, to December 31, 1971.

R.G. submitted a statement, received in January 1997.  He 
indicated he served from 1965 to 1969 and that his duty 
assignment required him to work on an airstrip or in an 
aircraft hanger.  He reported he was exposed to cleansers, 
diesel fuel and fumes, and hydraulic fluids.  He indicated he 
attended schooling at Oceana, Virginia, for a three-month 
period.  He related that after service he was diagnosed with 
Burkett's lymphoma and was eventually awarded benefits based 
on disease caused by Agent Orange exposure.

Of record is a statement from S.H. who served in the Navy 
from 1971 to 1975 and worked with aircraft maintenance.  He 
indicated exposure to chemicals without precautions.  He also 
indicated he developed chronic bronchitis after service.

The record also contains technical information relevant to 
types of jet fighters.

The appellant appeared for a personal hearing before a 
Hearing Officer at the RO in January 1997.  She reiterated 
the substance of previously submitted lay statements, 
documents from the World Health Organization, R.G.'s medical 
records, and also information relevant to the F8 jet fighter, 
the type worked on by the veteran.  She related that her 
family physician was deceased and his records were 
unavailable.

In a statement dated in February 1997, P. Eller, M.D. stated 
that the veteran died of metastatic lung cancer, was exposed 
to carcinogenic materials for many years while working for 
the United States Navy, and that it was "certainly 
possible" that this occupational exposure caused his 
malignancy.

The appellant has submitted the military and medical records 
relevant to R.G., another veteran who was stationed at the 
same location as the veteran (Oceana Beach) and who also had 
cancer that he attributed to radiation exposure from the ship 
the "Intruder."  R.G.'s records reflect service in the 
United States Marine Corps from December 1965 to December 
1969, to include in the Republic of Vietnam, that his duty 
assignment was as an electrician, and that his diagnosis was 
Burkett's lymphoma.

In a statement dated in September 1996, Dr. Sambandam 
reported treatment of the veteran since December 1992 for 
carcinoma of the lung.  Dr. Sambandam indicated the veteran 
had had longstanding bronchitis and a cough.  In a statement 
dated in October 1996, W. Feng, M.D., reported that "[u]pon 
the request of the patient's wife....I have agreed with her 
that the patient had a chronic cough and bronchitis which 
could be related [to] her husband's lung cancer."

The appellant asserts that S. Ghorra, M.D., advised her that 
the veteran's adenocarcinoma of the lung was probably due to 
scarring that had occurred years earlier.  She reported 
attempting to obtain records from Dr. Ghorra but that that 
physician had not responded.  

In multiple statements submitted throughout the appeal, the 
appellant claims the veteran was exposed to carcinogenic 
materials to include benzene, asbestos, crude oils, 
degreasing agents, and exhaust fumes while servicing aircraft 
during his active duty, and that such caused his lung cancer 
and led to his death.  

The appellant submitted an internet news article relevant to 
an asbestos lawsuit in which the jury awarded over $2.3 
million to a former sailor who was diagnosed with 
mesothelioma, a type of cancer stated to be caused only by 
asbestos exposure, 30 years after exposure to asbestos as a 
machinist's mate on an aircraft carrier during active 
service.  She also submitted excerpts from a United States 
Environmental Protection Agency relevant to the national 
emission standard for hazardous air pollutants, which 
includes a listing of respiratory diseases and the associated 
hazardous exposures.  Malignancies of the lung are listed as 
associated with exposure to asbestos, coal-tar, pitch, 
asphalt or bitumen or volatiles thereof, nickel, hexavalant 
chromium compounds or bis chloromethyl ether.  Internet 
materials from a law firm list occupations at risk of 
asbestos exposure, to include shipyard workers and United 
States Navy veterans.  Other internet materials submitted by 
the appellant generally define what asbestos is, in what 
materials it is typically found, and the risks of exposure, 
to include that it is a known carcinogen.

The appellant's claim was referred by the Director of VA's 
Compensation and Pension service for an opinion from the 
Chief, Public Health and Environmental Hazards Officer for a 
medical opinion.  The opinion, offered by S. Mather, M.D., 
M.P.H., is dated in May 1998.  Dr. Mather noted the veteran's 
dates of service and service duty assignment as well as the 
fact that the veteran was a "light" smoker.  Dr. Mather 
noted that smoking is the most important cause of lung 
cancer, and that although primarily associated with squamous 
and small lung cancers, also increases the risk for 
adenocarcinomas.  Dr. Mather also noted that asbestos and 
other chemicals were recognized as causes for lung cancer and 
that the veteran's reported exposure to asbestos and other 
chemicals during military service were "possible" causes of 
his lung cancer.  Dr. Mather cited Calabresi and Schlein, 
eds., MEDICAL ONCOLOGY (2nd ed. 1993) at page 111 and 
concluded that, 

...we cannot state that such exposures are 
likely or as least as likely as not to be 
responsible.  Regrettably, medical 
science currently cannot determine the 
extent to which many malignancies are due 
to man made chemicals versus other 
potentially etiologic factors.

Analysis

During the pendency of the appeal the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  In addition regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).  The VCAA and the implementing regulations are 
liberalizing and are therefore applicable to the issue on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the appellant has been notified of 
the law and regulations governing entitlement to service 
connection for the cause of the veteran's death.  She has 
also been advised of the evidence considered in connection 
with her appeal, and the evidence potentially supportive of 
her claim.  She has submitted treatise and other evidence, to 
include statements from private physicians.  She has stated 
that her family physician is deceased and his records are 
unavailable.  She has also indicated that efforts to obtain a 
written opinion from Dr. Ghorra have been unsuccessful.  The 
appellant has specifically been advised as to the enactment 
of the VCAA and the implementing regulations.  She was 
provided an additional period of time in which to submit 
additional evidence and argument.  A Report of Contact dated 
in January 2002 reflects that she reported being unaware of 
any additional evidence which could be obtained to support 
her claim.  Furthermore, the claims file contains the 
veteran's service medical and personnel records, post-service 
records of private treatment, and a VA medical opinion 
speaking directly to the etiology of the veteran's lung 
cancer.  The evidence of record is sufficient to decide the 
appellant's claim.  For the reasons set out above, the Board 
finds that all duties set out under the VCAA have been met 
relevant to the claim decided herein.  See Wensch v. 
Principi, 15 Vet. App. 362, 367-68 (2001), citing DelaCruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  

Relevant to the merits of the claim, the Board first 
emphasizes that the veteran was not service-connected for any 
disability during his lifetime and that there is no competent 
evidence that lung cancer or any other lung disorder was 
present in service or until many years thereafter.  

Although the appellant has argued that the veteran's lung 
cancer was etiologically related to service, as a lay person, 
she is not qualified to render an opinion concerning medical 
diagnosis or a medical causation.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Moreover, the appellant's 
assertion of being informed by Dr. Ghorra that the veteran's 
lung cancer was due to scarring and not to smoking is not 
competent medical evidence.  In this regard, the Board notes 
a layperson's account of what a physician purportedly said, 
filtered as it is through the sensibilities of a layperson, 
does not constitute competent medical evidence.  See 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  

The Board also recognizes the appellant's submission of 
treatise evidence and excerpted internet materials.  The 
generic medical journals/treatise information submitted by 
the appellant does not specifically address the circumstances 
in this case and thus can not establish the existence of a 
medical nexus.  Such treatise is informative as background 
information relevant to various carcinogens and cancers 
potentially resulting from exposure to such, but does not 
constitute a probative medical conclusion based on the 
medical history and findings specific to the veteran.  Sacks 
v. West, 11 Vet. App. 314 (1998); cf. Wallin v. West, 11 Vet. 
App. 509 (1998).  

Neither the statement from R.G. nor his medical or service 
records are probative of the appellant's claim.  The 
appellant argues similarities between R.G.'s circumstances 
and the veteran's circumstances, particularly citing that 
both men were stationed at Oceana, Virginia, both worked with 
aircraft and various toxic chemicals, and both developed 
malignancies.  However, R.G. did not develop lung cancer and 
his service included service in Vietnam.  The statement from 
S.H. is also not probative of the appellant's claim.  S.H. 
served many years later than the veteran and reports only 
that he developed bronchitis that he attributes to in-service 
exposure to chemicals used in aircraft maintenance.  Neither 
R.G. nor S.H. has been shown to possess the requisite medical 
expertise to establish a causal nexus between the veteran's 
death and any in-service toxic exposures.  

Moreover, entitlement to service connection is governed by 
specific statutory and regulatory authority as applied to the 
particular facts of each veteran's case.  The Board 
distinguishes R.G.'s situation in that R.G. was stationed in 
the Republic of Vietnam and developed a cancer presumptive to 
herbicide-exposed Vietnam veterans.  There is no indication 
in the veteran's service records that he served in Vietnam or 
in the waters offshore of Vietnam.  Moreover, at the time of 
her 1997 hearing she indicated the veteran had not served in 
Vietnam.  Thus, the veteran is not presumed to have been 
exposed to an herbicide agent during service, and there is no 
reason to find that he was so exposed.  

With respect to S.H.'s statement, it appears the appellant 
seeks to use such to establish a connection between in-
service exposure to various carcinogens, the development of 
chronic bronchitis and then the development of lung cancer.  
The record does contain an opinion offered by Dr. Sambandam, 
that the veteran had a chronic cough and bronchitis that 
could be related to lung cancer.  Other records state that at 
the time of diagnosis of lung cancer, the veteran had a long-
standing cough.  Even accepting such statement as based on an 
accurate history, service medical records do not document any 
respiratory disorder, there is no contemporaneous medical 
evidence of any respiratory disorder until many years 
following the veteran's discharge from service and Dr. 
Sambandam did not link a chronic cough and/or bronchitis to 
the veteran's active service.  Dr. Sambandam's statement is 
merely a general indication that the veteran had had 
longstanding bronchitis at the time of initial treatment in 
December 1992, without any assertion of the approximate onset 
or cause of such bronchitis.  As such, it is not supportive 
of the appellant's claim that in-service carcinogenic 
exposure resulted in lung cancer.

The article pertaining to an asbestos award made to a sailor 
is not relevant to the etiology of the veteran's lung cancer.  
The veteran's service records do not show that he was 
stationed on a ship and do not otherwise indicate that he was 
exposed to asbestos.  In any case, the Board notes the 
absence of any diagnosed asbestosis in the record, and the 
absence of any medical opinion suggesting more than the 
possibility of a nexus between the veteran's exposure to 
asbestos and his development of lung cancer.  

The appellant's argument primarily centers on the veteran's 
exposure to various carcinogens, such as the fuels and/or 
exhaust from airplanes worked on by the veteran during 
service, rather than exposure to asbestos or herbicides.  She 
argues that toxic exposure to various chemicals used as a 
machinist's mate led to the development of the veteran's lung 
cancer.  

There are two opinions directly speaking to the etiology of 
the lung cancer leading to the veteran's death, one offered 
by Dr. Eller and the other by the Dr. Mather, the Chief, 
Public Health and Environmental Hazards Officer.  

Dr. Eller opined only that it was "certainly possible" that 
the veteran's in-service occupational exposure caused his 
malignancy.  It does not appear Dr. Eller reviewed the 
veteran's service records, or had the benefit of review of 
records dated from service discharge and up to the time of 
the diagnosis of lung cancer.  Moreover, Dr. Eller did not 
identify the toxins to which the veteran was allegedly 
exposed during service; discuss other pertinent factors such 
as any post-service occupational exposure, the veteran's 
smoking history, etc.; or otherwise support his opinion.  
Finally, Dr. Eller phrased his opinion only in terms of 
possibility.  Thus, Dr. Eller's opinion is merely 
speculative, lacking any citation of medical principles or 
documented facts of the veteran's case.  Therefore, his 
opinion is of little probative value. 

The opinion from Dr. Mather is more probative.  It is based 
on a review of the entire evidentiary record, to include 
consideration of medical treatises pertinent to the 
development and causes of lung cancer.  Dr. Mather 
specifically considered facts such as the dates of the 
veteran's service and place and type of duty assignment, to 
include claimed exposure to toxic substances.  Dr. Mather 
also considered that the veteran was reported to be only a 
"light smoker."  Nevertheless, Dr. Mather specifically 
noted that even light smoking increases the risk of 
adenocarcinoma and that although in-service exposure to 
asbestos and other chemicals could be a "possible" cause of 
lung cancer, she was not able to say even that it was "as 
least as likely as not" that such in-service exposure was 
responsible for the veteran's cancer.  No other physician of 
record has opined that it is at least as likely as not that 
the veteran's lung cancer was etiologically related to 
service.

For these reasons the Board must conclude that the 
preponderance of the evidence is against the appellant's 
claim.  The Board has considered the benefit of the doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable in the 
instant appeal.  38 U.S.C.A. § 5107(b).





(CONTINUED ON NEXT PAGE)



ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

